Writ abated, 3 vs. 1. (2)

(2) It appears to have been assumed that a civil action for a rescue was local, and could only be brought in the county where the cause of action or some part thereof arose, and the decision was Amply to the point that a conspiracy alone within a county was not sufficient to authorize the action to be brought there. No question of admiralty jurisdiction could have arisen, because even if a ship “ in Nantasket Bay a quarter of a mile from shore ” was not infra corpus comitatus, (12 Met. 387,) yet of torts upon the high sea the common law had concurrent jurisdiction. 2 Gallis. 422.
For a somewhat analogous decision in a case in which the locality of the tort was the limit of jurisdiction, see Adams v. Haffard, 20 Pick. 127, where it was held, that an imprisonment on shore, in pursuance of orders given on the high sea, did not constitute a cause of action within admiralty jurisdiction.
But whether an action on the case against rescuers is local at common law, quiere. An action of escape against the officer is transitory. Bac. Ab. Escape, F. -2 Chit. PI. (6th Am. Ed.) 736, 737, & note (d).